DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-6-20 has been entered.
Applicant’s amendment filed on 11-6-20 has been entered.  Claim 11 has been amended.  Claims 31-32 have been added.  Claims 2, 7-12, 17-21, 23-25, 27 and 29-32 are pending.  Claims 2, 7-11, 23-25, 27, 29 and 31-32 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-12-20 was filed after the mailing date of the Final Office Action on 5-6-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
Claim 31 depends from claim 2, which recites an isolated population of cells.  The isolated population of cells of claim 2 apparently is an in vitro population of cells.  If an isolated population of cells are transplanted into a subject, this population of cells apparently are NOT an isolated population of cells.  Thus, claim 2 and claim 31 are duplicate claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 7-11, 23-25, 27, 29 and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 2, 7-11, 23-25, 27, 29 and 31-32 is/are directed to an isolated population of human brain or spinal cord cells enriched for A2B5+/PSA-NCAM- glial progenitor cells, wherein at least 90%, at least 95%, or at least 99% of the isolated population are A2B5+/PSZ-NCAM- glial progenitor cells, and one or more pipettes comprise pipettes containing the isolated human cells.  Claim 9 specifies the glial progenitor cells are oligodendrocyte progenitor cells (OPCs).  Claim 10 specifies the population contains uncommitted progenitor cells which are not committed to an astrocytic or an oligodendrocytic cell type.  Claim 23 specifies the isolated population further comprises uncommitted nestin+/GFAP-/MBP- progenitor cells.  Claims 24-25 specify the glial progenitor cells are from 5 to 5x107 cells. Claim 31 specifies the isolated population is an in vitro population.  Claim 32 specifies the isolated population is mitotically active.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims read on naturally occurring A2B5+/PSA-NCAM- human glial progenitor cells or the human glial progenitor cells further comprise uncommitted nestin+/GFAP-/MBP- progenitor cells, and a pipette containing said cells.  
The specification discloses isolation of A2B5+ cells from late second trimester human ventricular zone of 21-23 weeks gestation, and the removal of PSA-NCAM+ cells from the population of A2B5+ cells to obtain A2B5+/PSA-NCAM- oligodendrocyte progenitor cells.  The PSA-NCAM-depleted A2B5+ pool generated largely oligodendrocytes- and exclusively glia- under basal culture conditions (Example 6, bridging pages 17 and 18).  It is apparent that the human A2B5+/PSA-NCAM- oligodendrocyte-glial progenitor cells or the cells further comprising uncommitted nestin+/GFAP-/MBP- progenitor cells were isolated from a naturally occurring human fetal tissue.  Thus, the claimed isolated population of human A2B5+/PSA-NCAM- glial progenitor cells or the cells further comprising uncommitted nestin+/GFAP-/MBP- progenitor cells are naturally occurring cells.  There is no indication in the specification that placing the cells in a pipette results in the cells having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring cells in their natural state.  Therefore, the claimed population of cells does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception.  Accordingly, the answer to prong 
This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that integrate the exception into a practical application of the exception. There are not additional elements that apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  There is no additional element recited in the claims that provide improvements to any technology or technical field, or to apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Thus, the answer to prong two of step 2A is NO.  The claims do NOT recite additional elements that integrate the judicial exception into a practical application.  Therefore, the answer to step 2A of the 101 Subject Matter Eligibility Test is "Yes".  The claims are directed to “Judicial Exception”.
Although claims recite a pipette comprising the isolated population of cells, use of a pipette to hold cells is not only well-understood, routine and conventional activity already engaged in by the scientific community, it is also required to transfer the cells to a desired target location.  This is evidenced by Pang et al., January 31, 2002 (US 20020012653 A1) which discloses using mechanical means, such as mechanically sheared off with a pipette, to remove activated progenitor cells from explant (e.g. [0084]).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim as a whole does not amount to significantly more than the "product of nature" itself.  Therefore, the answer to step 2B of the 101 Subject Matter Eligibility Test is "No".  Thus, the claims do not qualify as patent eligible subject matter.


The human A2B5+/PSA-NCAM- oligodendrocyte-glial progenitor cells or the cells further comprising uncommitted nestin+/GFAP-/MBP- progenitor cells were isolated from a naturally occurring human fetal tissue.  Thus, the claimed isolated population of human A2B5+/PSA-NCAM- glial progenitor cells or the cells further comprising uncommitted nestin+/GFAP-/MBP- progenitor cells are naturally occurring cells.  Although the A2B5+/PSA-NCAM- cells are enriched in the instantly claimed cell population (16.5% in natural cell population vs. at least 90% as claimed), the characteristics or properties of the A2B5+/PSA-NCAM- cells are the same either in the natural cell population or in the claimed enriched cell 

Applicant argues that the presently claimed invention meets the revised subject matter eligibility test under 2019 Revised Patent Subject Matter Eligibility Guidance.  MPEP 2106.4(d) describes the Prong Two analysis of the PTO’s step 2A.  The presently claimed invention recites a judicial exception integrated into a practical application (i.e. for use in cell transplantation), which relies on the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Applicant cites Example 9 of PTO’s examples on Nature-Based Products and argues that changes in phenotype caused by human manipulation can result in markedly different characteristics (claims 2 and 3 of Example 9) and claims 2-3 of Example 9 are patent eligible 
The judicial exception (isolated human glial progenitor cells) is not integrated into a practical application because the claims do not recite any additional elements that integrate the exception into a practical application of the exception. There are not additional elements that apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  There is no additional element recited in the claims that provide improvements to any technology or technical field, or to apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Thus, the answer to prong two step 2A is NO.  The claims do NOT recite additional elements that integrate the judicial exception into a practical application.  The claims fail to recite cell transplantation and there is no evidence of record that cell transplantation imposes a meaningful limit on the judicial exception.  There is no additional element recited in the claims that provide improvements to any technology or technical field, or to apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  
Further, regarding Example 9 of Nature-Based products of USPTO Guidelines, claim 1 (an isolated man-made human pacemaker cell) is similar to claim 2 of the instantly claimed invention.  Claim 1 reads on a nature-based product, i.e. a cell, and the claimed cells do not have markedly different characteristics from naturally occurring cells.  Therefore, the cells of claim 1 are “product of nature” exception, which is not patent eligible.  The cells of claims 2-3 of Example 9 encompass man-made human pacemaker cell expressing marker Z, which are phenotypically different from what exists in nature.  Thus, cells of claims 2-3 of Example 9 are patent eligible.  As discussed above, when the claimed glial progenitor cells were enriched and 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632